By the Court.
1. The .rule is well settled in this commonwealth, that a deed of land bounded on a highway laid out over land of the grantor passes the fee to the centre of the way, where there is nothing in the deed to require the opposite construction. A majority of the court" are of opinion that the same rule extends to private ways.
2. Such being the necessary legal construction of the deed, no paroi evidence is admissible to control it. In the cases cited by the counsel for the plaintiff in favor of its admission, either the language of the deed was ambiguous, or the evidence was admitted simply to explain the instrument by applying it to the location and subject matter. Exceptions overruled.